DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,645,233 B1 to Ayers et al. (Ayers) in view of US 2012/0197245 A1 to Burnett et al. (Burnett) and US 2002/0032438 A1 to Lafontaine (Lafontaine).
Regarding claim 1, Ayers teaches a thermal treatment system, (Figs. 7A-8) comprising a radially outer catheter (elongate body 1422), a radially inner catheter slidably translatable inside the outer catheter (moveably inner shaft 1470 positioned and moveable within elongate body 1422, Col. 10 line 57-Col. 11, line 8) and an everting balloon attached at a first end to the outer catheter and at a second end to the inner catheter (everting balloon 1424 attached to elongate body and inner shaft, Col. 11, lines 16-22).  In another embodiment (Fig. 11) Ayers teaches a heater (heat source such as a heater, Col. 13, lines 58-65), a first fluid media heated, wherein the first fluid media is exposed to the heater and inside of the everting balloon, and a pump in fluid communication with the heater and configured to pressurize the first fluid media (heat exchange fluid is pumped into heat exchange elements, or balloons, which contain a heating element; Col. 13, line 66-Col. 14, line 17).  Ayers teaches that while, in many embodiments a heat exchange fluid is heated or cooled outside of the drainage tube and circulates through one or more heat exchange elements, alternatively instead of circulating substantially continuously through each heat exchange element, the heat exchange fluid alternatively may enter each heat exchange element and remain in each heat exchange element while being heated or cooled by a heating element 1110 (Col. 13, lines 36-46).  Because the heat exchange fluid is not continuously circulating separate inflow and outflow lumens are not needed and instead a single flow lumen may be employed (Col. 13, line 66-Col. 14, line 2).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the continuously circulating fluid arrangement of Ayers with the non-continuously circulating arrangement of Ayers as Ayers teaches that these are alternatives and that this would allow for the elimination of separate inflow and outflow lumens and instead allow a dingle flow lumen to be employed (Col. 13, lines 36-46 and Col. 13, line 66-Col. 14, line 2). Ayers is silent on temperature and does not teach the first media heated above 55oC and a thermometer attached to and/or embedded in the everting balloon.
Burnett teaches treatment of a body cavity or lumen with a fluid media heated above 55oC ([0122], fluid temperature is between 50-100oC).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature above 55oC in the fluid media of Ayers, as it is recognized in the art that such balloon devices may be advantageously utilized for controlled tissue ablation purposes (Burnett [0005-0006]).
Lafontaine teaches allowing sensing at a balloon interface by including a temperature sensor (22) connected to a balloon (14) so as to monitor the temperature.  It would have been obvious to one having ordinary in the art before the effective filing date of the claimed invention to have included a temperature sensor as taught by Lafontaine so as to monitor the temperature at the tissue.
Regarding claim 2, the combination teaches the system of claim 1 as well as Burnett further teaching wherein the first fluid media is heated to above 80oC ([0122], fluid temperature is between 50-100oC).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature above 55oC in the fluid media of Ayers, as it is recognized in the art that such balloon devices may be advantageously utilized for controlled tissue ablation purposes (Burnett [0005-0006]).
Regarding claim 3, the combination teaches the system of claim 1 as well as Ayers further teaching wherein the heating comprises an electrode (heating element may be a conductive wire that delivers RF energy, Col. 13, lines 35-65).
Regarding claim 5, the combination teaches the system of claim 1 as well as Ayers further teaching wherein at least a part of the heater is attached to the inner catheter (in embodiments with an inner shaft, a heating element may be disposed in/on the inner shaft, Col. 13, lines 47-57).
Regarding claim 6, the combination teaches the system of claim 1 as well as Ayers further teaching wherein at least part of the heater is located inside of the balloon (Fig. 11).
Claim(s) 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Lafontaine as applied to claim 1above, and further in view of US 2003/0065371 A1 to (Satake).
Regarding claim 4, the combination teaches the system of claim 3, but not wherein the electrode comprises a coil.  Satake teaches wherein the electrode comprises a coil (radiofrequency electrode 8 is helically wound [0073] and Fig. 8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the electrode of Ayers as applied in the combination to take the form of a coil as taught by Satake, as such a coiled electrode structure is well known in the art and may assist in even heat distribution.
Regarding claims 7 and 8, the combination teaches the system of claim 1, but not wherein the heater is radially expandable.  Satake teaches wherein the heating is radially expandable and wherein the heater is configured to radially bow outward when in a radially expanded configuration (electrode lines 8a warp into an arcuate shape when balloon 6 is inflated, [0040] and Figs. 4A-B).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Ayers as applied in the combination to be radially expandable as taught by Satake in order to create a more uniform heating, as suggested by Satake ([0057]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Lafontaine as applied to claim 1above, and further in view of US 2010/0241153 A1 to Tilson et al. (Tilson).
Regarding claim 9, the combination teaches the system of claim 1.  Ayers further teaches wherein the everting balloon has an everting membrane (the boundary of everting balloon 1424 may be considered a balloon membrane), but does not teach wherein at least a part of the heater is embedded in the everting balloon membrane.  Tilson teaches wherein at least part of a heater is embedded in an everting balloon membrane (marker wire 190 is an electrode in a layer of balloon wall 22, Fig. 45 and [00348-00350]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Ayers as applied in the present combination to be embedded in the balloon membrane as taught by Tilson, as this configuration is known in the art and may allow more direct heating between the heating element and the tissue as suggested by Tilson ([0350]).
Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Satake.
Regarding claim 10, Ayers teaches a method for thermal treatment of biological tissue (Fig. 7A-8) comprising positioning a device in a target site (inserted to target site, Col. 4, line 60-Col. 5, line 11), wherein the device comprises an outer catheter (elongate body 1422), an inner catheter slidably translatable inside of the outer catheter (moveable inner shaft 1470 positioned and moveable within elongate body (1422, Col. 10, line 57-Col. 11, line 8), and an everting balloon, wherein a first end of the everting balloon is attached to the outer catheter, and wherein a second end of the everting balloon is attached to the inner catheter (everting balloon 1424 attached to elongated body and inner shaft, Col. 11, lines 16-22), delivering a media under pressure to the everting balloon (heat exchange fluid is pumped into heat exchange elements, or balloons, Col. 3, line 6-Col. 14, line 17), everting the everting balloon at the target site (moves from insertion position to operative position in Fig. 7A-8, Col. 11, lines 23-42), and heating the media.  In another embodiment (Fig. 11) Ayers teaches a heater (heat source such as a heater, Col. 13, lines 58-65), a first fluid media heated, wherein the first fluid media is exposed to the heater and inside of the everting balloon, and a pump in fluid communication with the heater and configured to pressurize the first fluid media (heat exchange fluid is pumped into heat exchange elements, or balloons, which contain a heating element; Col. 13, line 66-Col. 14, line 17).  Ayers teaches that while, in many embodiments a heat exchange fluid is heated or cooled outside of the drainage tube and circulates through one or more heat exchange elements, alternatively instead of circulating substantially continuously through each heat exchange element, the heat exchange fluid alternatively may enter each heat exchange element and remain in each heat exchange element while being heated or cooled by a heating element 1110 (Col. 13, lines 36-46).  Because the heat exchange fluid is not continuously circulating separate inflow and outflow lumens are not needed and instead a single flow lumen may be employed (Col. 13, line 66-Col. 14, line 2).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the continuously circulating fluid arrangement of Ayers with the non-continuously circulating arrangement of Ayers as Ayers teaches that these are alternatives and that this would allow for the elimination of separate inflow and outflow lumens and instead allow a dingle flow lumen to be employed (Col. 13, lines 36-46 and Col. 13, line 66-Col. 14, line 2). Ayers is silent on temperature and does not teach the first media heated above 55oC and bending the heater, wherein bending the heater comprises compressing the heater.
Burnett teaches treatment of a body cavity or lumen with a fluid media heated above 55oC ([0122], fluid temperature is between 50-100oC).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature above 55oC in the fluid media of Ayers, as it is recognized in the art that such balloon devices may be advantageously utilized for controlled tissue ablation purposes (Burnett [0005-0006]).
Satake taches a lead wire (10) electrically connected to a radiofrequency electrode.  The lead wire (10) is coiled helically that is wound and unwound (i.e. bent by compression, see [0043-0046]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the heater of Ayers as applied in the combination to include bending the heater by compression as taught by Satake in order to create a more uniform heating, as suggested by Satake ([0047]).
Regarding claim 11, the combination teaches the method of claim of claim 10 as well Ayers further teaching heating the media before delivering the media (heat exchange fluid may be heated before pumping in heat exchange elements, or balloons, Col. 14, lines 28-40).
Regarding claim 12, the combination teaches the method of claim 10 as well as heating the media after delivering the media (Col. 13, lines 36-65).
Regarding claim 13, the combination teaches the method of claim 12 as well Ayers further teaching heating the media with an electrode inside of the balloon (heating element may be a conductive wire that delivers RF energy, located within the heat exchange element, Fig. 11 and Col. 13, lines 35-65).
Regarding claim 14, the combination teaches the method of claim 12 as well as wherein the heating of the media is when the media is in the balloon (heating element may be a conductive wire that delivers RF energy, located within the heat exchange element, Fig. 11 and Col. 13, lines 35-65).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett and Satake as applied to claim 10 above, and further in view of Tilson.
Regarding claim 15, the combination teaches the method of claim 10 as well as Satake teaching dilating the target site (inflation of balloon 6 can expand target vessel, Fig. 6A-B and [0067]), and wherein the dilating comprising expanding an electrode in the balloon when the balloon is at the target site (electrode lines 8a bow radially when balloon 8 expands [0040]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught in the combination to utilize dilation of the target site as taught by Satake as such may be used to treat strictures and ensures contact with the targeted portion, as suggested by Satake ([0067]).  However, the combination is silent with respect to the target site comprising a fallopian tube.
Tilson teaches the use of balloon catheters in the treatment of fallopian tubes ([0017]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the combination to treat a fallopian tube, as the use of balloon catheters in this area is known in the art.
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ayers in view of Burnett, Satake and US 9,498,274 B2 to Burnett (274 Burnett).
Regarding claim 16, Ayers teaches a thermal treatment system (Fig. 7A-8) comprising a radially outer catheter (elongate body 1422), a radially inner catheter slidably translatable inside the outer catheter (moveable inner shaft 1470 positioned and moveably within elongate body 1422, Col. 10, line 57-Col. 11, line 8) and an everting balloon attached at a first end to the outer catheter and at a second end to the inner catheter (everting balloon 1424 attached to elongate body and inner shaft, Col. 11, lines 16-22).  In another embodiment (Fig. 11) Ayers teaches a heater (heat source such as a heater, Col. 13, lines 58-65), a first fluid media heated, wherein the first fluid media is exposed to the heater and inside of the everting balloon, and a pump in fluid communication with the heater and configured to pressurize the first fluid media (heat exchange fluid is pumped into heat exchange elements, or balloons, which contain a heating element; Col. 13, line 66-Col. 14, line 17).  Ayers teaches that while, in many embodiments a heat exchange fluid is heated or cooled outside of the drainage tube and circulates through one or more heat exchange elements, alternatively instead of circulating substantially continuously through each heat exchange element, the heat exchange fluid alternatively may enter each heat exchange element and remain in each heat exchange element while being heated or cooled by a heating element 1110 (Col. 13, lines 36-46).  Because the heat exchange fluid is not continuously circulating separate inflow and outflow lumens are not needed and instead a single flow lumen may be employed (Col. 13, line 66-Col. 14, line 2).  Therefore, it is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the continuously circulating fluid arrangement of Ayers with the non-continuously circulating arrangement of Ayers as Ayers teaches that these are alternatives and that this would allow for the elimination of separate inflow and outflow lumens and instead allow a dingle flow lumen to be employed (Col. 13, lines 36-46 and Col. 13, line 66-Col. 14, line 2).  Ayers is silent on temperature and does not teach the first media heated above 55oC and a length of the everting balloon is more thermally insulated than the remainder of the everting balloon.
Burnett teaches treatment of a body cavity or lumen with a fluid media heated above 55oC ([0122], fluid temperature is between 50-100oC).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized a temperature above 55oC in the fluid media of Ayers, as it is recognized in the art that such balloon devices may be advantageously utilized for controlled tissue ablation purposes (Burnett [0005-0006]).
247 Burnett teaches a catheter (18) with a balloon (111) desirably positioned for treatment, an insulating sheath (113) may be advanced over the length of the balloon to vary an inflation length of the balloon emerging from the insulating sheath.  This allows for treatment of varying lengths during a single treatment and may prevent dangerous overlap of treated tissue (Col. 18, lines 35-43).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an insulated sheath as taught by 274 Burnett so as to allow for treatment of varying lengths during a single treatment and prevent dangerous overlap of treated tissue (Col. 18, lines 35-43).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794